Citation Nr: 0304726	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had qualifying service from July 1966 to January 
1968.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for bilateral hearing 
loss in February 1999 after an application to reopen a claim 
had been received.  The veteran appealed its determination.


FINDING OF FACT

The evidence shows bilateral hearing loss due to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it considered them after they were, 
and its development and adjudication of the claim was 
consistent with them and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's rating decision 
notice letter and its enclosed VA Form 4107, the statement of 
the case, supplemental statements of the case and other 
correspondence.  In light of all these documents, notice is 
sufficient.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
VCAA failure is rendered harmless by the outcome in the 
decision.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Service medical records were 
received in the 1980's in response to a request for them.  
Identified available VA medical records have been obtained 
and a VA examination was conducted in March 2003.  Reasonable 
attempts were made to obtain identified relevant evidence.  
The veteran has been apprised of the evidence which has been 
considered and was advised that he could submit additional 
evidence. 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2002).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

With respect to combat veterans, "The Secretary shall accept 
as sufficient proof of service-connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d).

Analysis

The RO denied service connection for bilateral hearing loss 
in October 1993.  In October 2002, the Board determined that 
since the RO's final decision in October 1993, the veteran 
has submitted new and material evidence to reopen his claim.  
Therefore, it reopened his claim.  A VA audiometric 
examination was conducted in March 2003 and the claim may now 
be considered on its merits.

The veteran's  DD Form 214N shows his military specialty to 
be "GNGSN (0000)" and the related civilian occupation to be 
ordnance mechanic.  He had 11 months and 27 days of foreign 
service and the Vietnam service medal and ribbon was 
authorized.

He denied having or having had hearing loss on service 
discharge examination in January 1968, and his hearing was 
15/15 on speaking and whispered voice testing.  

His hearing was depressed on the right on VA evaluation in 
December 1988.  

In February 1993 he submitted a picture of himself from a 
February 1968 magazine.  He was positioned at a twin .50 
caliber gunmount on a Navy vessel which was on patrol.  

During an RO hearing in February 2000, the veteran testified 
that he used the twin .50's depicted in the picture he 
submitted in 1993 on a daily basis.  One time during an 
in-service combat situation where they drew sniper fire, 
another man had control of the guns and in directing fire at 
the enemy, fired the guns while the guns' muzzles were only 
inches from the veteran's head.  When they got back to base 
the next morning, the corpsman treated him for blood which 
was running out of his ears.  

In October 2002, the Board reopened the veteran's claim in 
light of the reasons for the prior denial and the veteran's 
testimony.  

Board-level development ensued in the form of a January 2003 
VA audiometric examination report which indicates that the 
veteran now has sensorineural hearing loss bilaterally.  The 
puretone thresholds reported are such that the veteran is 
shown to have hearing loss disability as defined by 
38 C.F.R. § 3.385 (2002).  The audiologist opined that the 
veteran's hearing loss was consistent with military and 
occupational noise exposure.  

The combat evidence rule at 38 U.S.C.A. § 1154(b) indicates 
that the evidence which the veteran has provided, of 
bilateral military noise exposure and ear injuries in service 
during combat, is satisfactory.  Moreover, the VA audiologist 
who evaluated the veteran in January 2003 indicated that the 
veteran's hearing loss is consistent with military noise 
exposure.  38 C.F.R. § 3.303(d) applies with respect to that 
opinion.  38 C.F.R. § 3.303(d) indicates that service 
connection may be established for disease diagnosed after 
discharge when the evidence including that pertinent to 
service establishes that it was incurred in service.  The 
audiologist's opinion provides a connection to the in-service 
noise exposure which the veteran has satisfactorily proved 
occurred through the combat evidence rule.

At this time, there is evidence of inservice noise exposure 
consistent with service, competent evidence of hearing loss 
disability and competent evidence linking the disability to 
service.  The evidence supports the claim and service 
connection for bilateral hearing loss disability is granted.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

